Plaintiff in error was convicted of the crime of larceny of live stock, and was sentenced to imprisonment for a period of two years in the state penitentiary. The judgment and sentence was entered on December 27th, 1910. An appeal was taken by filing in this court on January 20th, 1911, a petition in error with case-made. Plaintiff in error by his counsel of record has filed a motion to dismiss his appeal, which motion is sustained, and the appeal is dismissed, with direction to the district court of Canadian county to cause its judgment and sentence to be carried into execution.